Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
Applicant’s after final amendment incorporates allowable subject matter in claim 4 and claim 16 identified in previous office action in their base claims 1 and 15, respectively.  Claims 1 and 15 are allowed. Allowable subject matter is also incorporated in claim 19. Claim 19 is also allowed.  All dependent claims, namely, claims 2-3, 5-7, 17-18, 20, and newly added claim 22 are allowed from their dependency.  Restricted claims 8-14 from species restriction are rejoinders and therefore allowed the same along with other dependent claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661